This appeal is by the respondent, in the court below, from an order of the court in setting aside the verdict of the jury wherein the issues involved were determined in favor of the respondent; and this, in defiance of the court's instructions to the jury that their verdict should be for the state; this with hypothesis.
The action was brought in the name of the state, upon relation of the solicitor of the Twenty-Third judicial circuit, and was based upon the provisions of subdivision (1) of section 9932 of the Code 1923.
The cause was here submitted on May 22, 1930, but without assignment of error, or brief of appellant. For this reason the appeal of necessity must be, and is, dismissed.
Appeal dismissed. *Page 544